Cobb, J.
This was an action for money paid by the plaintiff at the request of the defendant. The defense was that the payment was a part of a transaction which was based upon an illegal and immoral consideration. The great preponderance of the evidence was in favor of the defendant’s theory; but there was some evidence authorizing a finding that the transaction was not tainted with illegality or immorality. The jury in the justice’s court having found in favor of the plaintiff, the discretion exercised by the judge of the superior court, in refusing to sustain a certiorari based upon the grounds that the verdict was contrary to law and the evidence, will not be controlled.

Judgment affirmed.


All the Justices concur.